COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      John Mason d/b/a Big John’s Automotive Service v. Larry Harper

Appellate case number:    01-11-00384-CV

Trial court case number: 2009-53825

Trial court:              281st District Court of Harris County, Texas

        The record in this appeal was originally due on June 6, 2011. The clerk’s record was
filed on January 25, 2012. After various extensions were granted, the final deadline for the
reporter’s record to be filed was June 3, 2012. The reporter’s record has not been filed.

        On June 18, 2012, the Clerk notified appellant that the court reporter responsible for
preparing the record in this appeal had informed the Court that appellant had not completed
payment for the record. The Clerk further notified appellant that unless the Court received
written evidence that appellant had paid for or made arrangements to pay for the record within 20
days of the date of the notice the Court might consider and decide those issues or points that do
not require a reporter’s record. See TEX. R. APP. P. 37.3(c).

       The 20 days have expired and no written evidence that the appellant has paid or made
arrangements to pay for the record has been filed with this Court. Accordingly, the Court will
consider and decide those issues or points that do not require a reporter’s record for a decision.

       Appellant’s brief is ORDERED to be filed within 30 days of the date of this order.

       Appellee’s brief is ORDERED to be filed within 30 days of the filing of appellant’s brief.

       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: July 25, 2012